United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 17, 2007

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 06-10685
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

BERNARDO GRANADO-VELASQUEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 6:06-CR-2-ALL
                       --------------------

Before HIGGINBOTHAM, BENAVIDES, and PRADO, Circuit Judges.

PER CURIAM:*

     Bernardo Granado-Velasquez (Granado) appeals his sentence

following his guilty-plea conviction of illegally reentering

the United States after having been removed, in violation of

8 U.S.C. § 1326(a) and (b)(2).   The district court sentenced

Granado to 120 months in prison, which was well above the 46-to-

57-month advisory guidelines imprisonment range calculated by the

Probation Office in Granado’s Presentence Report.




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 06-10685
                                  -2-

     Granado contends that the district court (1) violated FED.

R. CRIM. P. 32(h) and Burns v. United States, 501 U.S. 129 (1991),

by failing to notify the parties that it was considering a sua

sponte upward “departure” from the guidelines range and

(2) failed to adhere to the methodology prescribed in U.S.S.G.

§ 4A1.3 for calculating the extent of such a “departure.”

Granado’s sentence was imposed after the issuance of United

States v. Booker, 543 U.S. 220 (2005), and the district court

deemed the above-the-guidelines-range sentence a “variance”

rather than a “departure.”    Granado’s arguments are foreclosed by

United States v. Mejia-Huerta,       F.3d    , No. 05-11391, 2007
WL 610973 at **5-7   (5th Cir. Feb. 28, 2007).

     The sentence is AFFIRMED.